Davidson, J.,


dissenting:

The majority here concedes that before a guilty plea is accepted an accused is entitled to a determination, affirmatively shown on the record, that the plea is voluntary and knowing. Sutton v. State, 289 Md. 359, 365, 424 A.2d 755, 759 (1981). The majority then recognizes that the trial court’s comments may have had a coercive effect. Moreover, the majority states that it is unable to determine whether the trial court’s comments "had any effect on appellant’s later decision to plead guilty,” because the record was silent as to what took place during the recess. Manifestly, this means that on the record before it the majority is unable to *527determine whether the accused’s decision to plead guilty was or was not coerced.
I do not understand how a record that shows that an accused may have been coerced and does not show that he was not, constitutes a record that affirmatively shows that the accused was not coerced and, therefore, that his plea was voluntary. In my view, the majority’s interpretation defies logic. Accordingly, I respectfully dissent.
On the record before me, I can only conclude that the trial court’s comments support an inference of coercion that was not negated by either the accused’s acquiescence in the guilty plea or by the State’s concession that it would not prosecute additional charges. Under the circumstances here, the record simply does not affirmatively show that the accused’s plea was voluntary. Accordingly, I would reverse and remand to afford the accused an opportunity to plead anew. See McCarthy v. United States, 394 U.S. 459, 468-72, 89 S.Ct. 1166, 1172-74 (1969).